Citation Nr: 1426146	
Decision Date: 06/10/14    Archive Date: 06/16/14

DOCKET NO.  10-07 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased disability rating in excess of 50 percent for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1990 to March 1993.  

This matter comes to the Board of Veterans' Appeals (Board) from a July 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

As evidence within the appeal period documents a diagnosis of major depressive disorder in addition to posttraumatic stress disorder (PTSD), the Board has recharacterized the issue as stated on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

The Veteran testified at an April 2014 Board hearing before the undersigned Veterans Law Judge (VLJ) wherein the undersigned clarified the issues on appeal and identified potentially relevant additional evidence that the Veteran may submit in support of his claims.  These actions by the undersigned satisfy the obligations imposed by 38 C.F.R. § 3.103 (2013).  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

A May 2010 RO decision denied service connection for hypertension.  The Veteran filed a notice of disagreement (NOD) in June 2010 and he was provided with a statement of the case (SOC) later that same month.  In October 2010, he reported that he never received the SOC.  The presumption of regularity that government officials have properly discharged their official duties applies to "to all manner of VA processes and procedures."  Woods v. Gober, 14 Vet. App. 214 (2000).  This includes when VA mails notice of a determination to a veteran at his last known address of record.  Id.  The presumption of regularity may be rebutted with "clear evidence to the effect that [VA's] regular mailing practices [were] not regular or that they were not followed."  Id.  Here, the Board notes that the June 2010 SOC was mailed to the Veteran's address of record, where he had previously received mail from VA; additionally, the SOC was not returned as undeliverable.  In any event, notations in the claims file indicate that the Veteran was sent an additional copy of the SOC in October 2010.  The Veteran did not thereafter submit a timely VA Form 9 substantive appeal.  Hence, the issue of entitlement to service connection for hypertension is not before the Board and will not be addressed herein.  

The Board has reviewed the Veteran's physical claims file and any electronic records maintained in the Virtual VA system and the Veterans Benefits Management System (VBMS) to ensure complete review of the evidence of record.  


FINDING OF FACT

For the entire period on appeal, the Veteran's service-connected PTSD results in occupational and social impairment with reduced reliability and productivity due to symptoms including sleep impairment with nightmares, depression, irritability, and isolation.  


CONCLUSION OF LAW

The criteria for an increased disability rating in excess of 50 percent for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) have not been met for any period on appeal.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.21, 4.130, Diagnostic Code 9411 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Due Process

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  With respect to increased rating claims, VA must provide generic notice of the evidence needed to substantiate the claim, namely evidence demonstrating a worsening or increase in severity of the disability, and general notice of how disability evaluations and effective dates are assigned.  Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 97-103 (2010).  The required notice was provided by way of letters sent to the Veteran in March 2008 and April 2009.  

Regarding the duty to assist, the Veteran's claims file also includes VA treatment records, including VA examination reports, and the statements submitted by the Veteran and his representative.  After a complete and thorough review of the claims file, the Board concludes that all known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file.  Indeed, the Veteran has not contended otherwise.  

The Veteran was also provided with VA examinations during the relevant temporal period in April 2008, May 2009, and October 2011.  The examination reports include all relevant findings and medical opinions needed to fairly evaluate the Veteran's appeal.  The VA examiners reviewed the claims file, considered pertinent evidence of record, including the Veteran's medical history, interviewed the Veteran, and observed the Veteran in a clinical setting.  The examination reports set forth detailed examination findings in a manner that allows for informed appellate review under applicable VA laws and regulations, and the examiners offered the necessary findings.  For these reasons, the Board finds that the medical examination reports are adequate for deciding the increased rating appeal.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Board acknowledges the Veteran's implied assertion at the April 2014 Board hearing that his condition has worsened since the October 2011 VA examination such that it is not adequate to assess the current severity of his condition.  However, despite the Veteran's lay reports of his worsening condition, as discussed further below, the Veteran has not submitted evidence of worsening, and the objective evidence of record, including the medical evidence reflecting on the severity of the disability on appeal, does not suggest that the disability on appeal has worsened since the last VA examination in October 2011.  As there is no credible supporting evidence of worsening since the last VA examination, a remand for a new VA examination is not warranted, and is not required under the duty to assist.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007) (the mere passage of time does not require VA to provide a new medical examination).  The Veteran has been afforded adequate examinations on the issues decided herein.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Hence, no further notice or assistance is required to fulfill VA's duty to assist the Veteran and the Board will proceed with its adjudication.  


II.  Increased Rating

The Veteran asserts entitlement to an increased disability rating in excess of 50 percent for PTSD.  For the reasons that follow, the Board concludes that an increased rating of 50 percent most closely approximates the Veteran's PTSD symptoms for the entire period on appeal.  

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2013).  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. § 4.1 (2013).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2013).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2013).  

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) (2013).  When evaluating the level of disability from a mental disorder, VA also will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, the Veteran filed his increased rating claim in January 2009; therefore, the relevant temporal period is from January 2008 to the present.  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  Id.  In this case, the evidence of record does not establish any additional, distinct time periods in which the Veteran's symptomatology warrants a staged rating.  

For the entire rating period on appeal, the Veteran's PTSD has been rated at 50 percent disabling under the General Rating Formula for Mental Disorders, found at 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411 (2013).  Upon review, the Board finds no other diagnostic code would be more appropriate in the evaluation of the Veteran's psychiatric disability.  

Under DC 9411, a 50 percent disability rating contemplates occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbance of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.  

A 70 percent disability rating is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id.  

A 100 percent disability rating is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.  

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  The use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Thus, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Id. at 442.  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms; a veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.  

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A GAF score of 61 to 70 reflects some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflects moderate symptoms, such as flat affect and circumstantial speech, occasional panic attacks, or moderate difficulty in social or occupational functioning (e.g., few friends or conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood, (e.g., depressed man avoids friends, neglects family, and is unable to work).  See Carpenter v. Brown, 8 Vet. App. 240, 242-244 (1995).  

However, the rating schedule does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130.  Accordingly, GAF scores do not automatically equate to any particular percentage in the Rating Schedule.  Rather, they are but one factor to be considered in conjunction with all the other evidence of record.  

Turning to the evidence of record during the relevant temporal period from January 2008 to the present, the Veteran filed a claim for an increased disability rating for his PTSD in March 2008, alleging that his condition had worsened.  

Thereafter, he was afforded a VA examination for his PTSD in April 2008.  The examiner reviewed the Veteran's claims file and medical history and conducted a psychiatric examination.  The Veteran appeared moody and irritable, but well dressed and well groomed.  His thought processes were logical, coherent, and relevant.  He was reasonably cooperative, with good social skills.  The Veteran endorsed symptoms including short term memory problems, anxiety, depression, sleep problems including nightmares, obsessional ideation, anger control problems, and suicidal ideation.  Notably, the examiner opined that the Veteran may be exaggerating his symptoms based upon invalid test results of the Minnesota Multiphasic Personality Inventory.  The Veteran reported current employment as a forklift operator, although he stated he sometimes oversleeps and misses work, and noted irritability with coworkers at times.  He reported social relationships including a good relationship with his girlfriend and his two children, which whom he visits every other week.  Overall, the examiner opined that the Veteran's condition had not dramatically changed and that his PTSD was about the same as it was at the time of a prior examination in April 2007, which was conducted by the same examiner.  He diagnosed PTSD and a mood disorder, not otherwise specified (NOS) and assigned a GAF score of 55.  

In January 2009, the Veteran again requested an increased disability rating for his PTSD; he was subsequently afforded another VA PTSD examination in May 2009.  The examiner noted the following symptoms:  moderate sleep problems (including moderate to severe nightmares), moderate to severe flashbacks, mild weight loss, mild to moderate depressed mood, intrusive thoughts, moderate to severe irritability, moderate anxiety, and mildly obsessive cleaning.  The Veteran reported he was still employed as a fork lift operator, although he had taken a leave of absence and been transferred to a different shift within the past year.  The Veteran also reported he was not involved in any current psychiatric treatment.  The examiner found the following symptoms were not present:  impairment of thought processes or communication, delusions or hallucinations, inappropriate behavior, suicidal or homicidal ideation.  He diagnosed PTSD and major depressive disorder, and assigned a GAF score of 55.  He opined that the Veteran's psychiatric symptoms were productive of reduced reliability and productivity based upon the Veteran's report of irritability at work, and a leave of absence and change of shift within the previous year.  

The Veteran was most recently afforded a VA PTSD examination in October 2011.  The Veteran reported that he continued to live alone, although he had a good relationship with his family, including his mother and brother, and his two sons who visit every other weekend.  The Veteran reported no current dating relationship and stated he was content being by himself, although he reported additional social activity including riding horses with his cousins at his aunt's home.  He reported he was currently unemployed and seeking employment after being laid off from his previous job nine months prior due to a reduction in workforce.  The Veteran reported current symptoms of nightmares and depression.  The examiner documented symptoms of depressed mood, anxiety, chronic sleep impairment, and mild memory loss which were productive of occupational and social impairment with reduced reliability and productivity.  He diagnosed PTSD and assigned a GAF score of 55.  

VA treatment records from the Dallas VA Medical Center (VAMC) document that the Veteran had negative depression and PTSD screens in July 2009.  A January 2010 social work note documents that the Veteran was referred for mental health treatment by his primary care physician (PCP) and that he had not been seen by for his psychiatric condition since August 2007.  

At a February 2010 mental health evaluation, the Veteran appeared alert and oriented, with a sad affect, and casual, clean attire.  He presented with depressed/anxious mood and PTSD-type symptoms including frequent nightmares, flashbacks, auditory and visual hallucinations of seeing his "battle buddy", poor appetite, weight loss, lack of sleep, and isolation.  His psychosocial situation was noted to be relatively stable as he was living alone and doing odd jobs with his uncle.  The Veteran denied suicidal or homicidal ideation, but later admitted passive suicidal thoughts.  

A March 2010 mental health history records the Veteran's prior diagnosis of PTSD in 2006 and treatment with Remeron.  The Veteran, who appeared appropriately dressed and groomed, reported he had not been seen for his mental health since August 2006 and that he was not taking any psychotropic medication at the time.  He reported poor sleep, nightmares, racing thoughts, depression, anxiety, and occasional passive suicidal ideation.  The Veteran denied homicidal ideation, hallucinations or delusions.  He reported poor memory, alternating mood, irritability, and low motivation.  He stated that he lived alone but maintained contact with his family.  Following this, the Veteran was prescribed bupropion (Wellbutrin - 100mg daily), mirtazapine (15mg daily), and prazosin (6mg daily).  

A May 2010 suicide risk assessment documents the Veteran was not at significant risk for self harm.  An outpatient note that month documents that the Veteran was taking his prescribed medications, with no side effects.  He reported continued sleep impairment with nightmares, depression and anxiety, irritability, poor concentration, isolation, hypervigilence, and hypersensitivity to noise.  He reported occasional suicidal and homicidal ideation but denied hallucination or delusions.  As a result, his prazosin and bupropion medication doses were increased, and a follow up visit was scheduled the next month.  

In June 2010, the Veteran was again found not to be at significant risk for self harm.  He reported getting 5 hours of "fairly sound" sleep at night, although he still reported nightmares.  He reported a loss of appetite and occasional nausea, with some weight loss.  He continued to endorse depression, anxiety, irritability, isolation, hypervigilence, and hypersensitivity.  He denied suicidal or homicidal ideation.  He reported alternating mood and fair concentration.  The Veteran continued to live alone and work part time for a relative; notably, he reported getting along well with co-workers.  His medication was again adjusted to discontinued bupropion and zolpidem tartrate (Ambien) was also prescribed for sleep.  

The Board has also considered the lay statements of the Veteran and his representative which assert that his symptoms warrant a higher disability rating.  The Veteran submitted a written statement in July 2009 which reported his condition was getting worse.  He reported problems at work and at home with his girlfriend.  He endorsed feeling isolated, which resulted in a lack of a social life.  He also reported that the doctor told him his condition was worse and that ever since seeing the doctor he had suicidal thoughts.  

At his April 2014 Board hearing, the Veteran testified that he continued to have sleep impairment with nightmares, irritability, isolation, forgetfulness, and noise sensitivity.  He reported current employment as a truck driver for the trash company but also stated that his condition had caused him to miss time at work and even cost him a job working on an assembly line because he couldn't work around other people.  

The Veteran is competent to report his symptoms as he experiences them through his senses.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Indeed, the Board notes that the Veteran has consistently reported similar symptoms of sleep impairment with nightmares, depression, irritability, and isolation.  However, regarding his April 2014 testimony that his symptoms caused him to lose his previous assembly line job, the Board notes this directly conflicts with his prior statement to the October 2011 VA examiner that he lost his assembly line position due to a workforce reduction of approximately 1500 people.  Accordingly, the Veteran's report that his condition resulted in unemployment is not credible, due to the inconsistency of his statements.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  

Further, the Board affords the most probative weight to the objective findings as contained in VA treatment records, including the examination reports from three separate VA examinations during the appeal period, which reflect that the Veteran's psychiatric symptoms have been relatively stable throughout the appeal period.  

Thus, the Board finds that a higher 70 percent disability rating is not warranted for any period on appeal.  The Veteran has not shown occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  The Veteran has endorsed some passive suicidal ideation; however, this has been on an inconsistent basis.  While the May 2009 examiner found some mildly obsessive cleaning, there is no indication that the degree of this interfered with the Veteran's routine activities.  The Veteran did not display speech which was intermittently illogical, obscure, or irrelevant; rather, he spoke clearly and was comprehensible at each examination.  While the Veteran has consistently endorsed depression and anxiety, there is no indication that this results in near-continuous panic or depression affecting the Veteran's ability to function independently.  Indeed, the Veteran lives alone and is able to function on his own.  He also reports irritability as a major symptom; however, there is no evidence that the Veteran has displayed impaired impulse control or periods of violence towards himself or others.  The Veteran consistently appeared well-dressed and well-groomed at his VA examinations and psychiatric appointments, indicating that he does not neglect his personal appearance or hygiene.  Finally, while he has endorsed a consistent tendency towards isolation, he has not shown an inability to establish and maintain effective relationships; he has been able to work around others (even reported a good relationship with coworkers in June 2010) and reports good relationships with his family and children.  

The Veteran's assigned GAF score after each VA examination in April 2008, May 2009, and October 2011 has also remained consistent at 55, which reflects moderate symptoms, such as flat affect and circumstantial speech, occasional panic attacks, or moderate difficulty in social or occupational functioning.  The Board finds that this is further evidence that is reflective of the stability of the Veteran's condition; therefore, it weighs against his claim of worsening.  

Because the evidence of record fails to show symptoms typically associated with a rating greater than 50 percent under 38 C.F.R. § 4.130, DC 9411, during the period on appeal, the Veteran's claim for an increased rating for an acquired psychiatric disorder, to include PTSD, is denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


III.  Additional Considerations

The Board has also considered whether referral for consideration of an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1) (2013).  The determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111 (2008).  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  

If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id.  

In this case, the lay and medical evidence fail to show unique or unusual symptomatology regarding the Veteran's service-connected PTSD that would render the schedular criteria inadequate.  The Veteran's symptoms, including sleep impairment with nightmares, depression, irritability, and isolation, are contemplated in the rating assigned; thus, the application of the Rating Schedule is adequate.  Further, neither the Veteran nor the appellant have argued that his symptoms are not contemplated by the rating criteria; rather, the Veteran has merely disagreed with the assigned disability rating for his psychiatric disorder.  In other words, he did not have any symptoms from his service-connected disorder that are unusual or different from those contemplated by the schedular criteria.  Accordingly, referral for consideration of an extraschedular rating is not warranted, as the manifestations of the Veteran's disability are considered by the schedular rating assigned.  Based on the foregoing, the Board finds the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321; Thun, 22 Vet. App. 111.  

Finally, the Board finds that the issue of entitlement to a total disability rating based upon individual unemployability is not reasonably raised by the evidence of record.  Although the Veteran testified at the April 2014 Board hearing that his condition has affected his employment, including causing him to lose an assembly line job and to miss time from his current occupation, the Board has previously found the Veteran's statements regarding his layoff to lack credibility.  Additionally, although the Veteran reported that he occasionally misses time from his current job as a truck driver for the trash company, the Board emphasizes that the Veteran is able to maintain an occupation; therefore, there is no reasonable indication that his service-connected acquired psychiatric condition prevents him from maintaining gainful employment.  Thus, the matter of entitlement to a TDIU rating is not reasonably raised in this instance.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  


ORDER

Entitlement to an increased disability rating in excess of 50 percent for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), is denied for the entire period on appeal.  



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


